         Case 1:21-mc-00442-KPF Document 19 Filed 08/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
In re

APPLICATION OF MAKHPAL
KARIBZHANOVA FOR JUDICIAL
ASSISTANCE PURSUANT TO 28 U.S.C.                     21 Misc. 442 (KPF)
SECTION 1782,
                                                           ORDER
MAKHPAL KARIBZHANOVA,

                           Applicant.

KATHERINE POLK FAILLA, District Judge:

        On August 11, 2021, Applicant Makhpal Karibzhanova filed a motion to

seal certain exhibits and redact certain nonpublic information in proposed

intervenor Aidan Karibzhanov’s filings in support of his motion to intervene.

(Dkt. #14-16). Mr. Karibzhanov filed a response in opposition on August 13,

2021. (Dkt. #18).

        The Court is disappointed that both Ms. Karibzhanova’s initial filings in

this matter and Mr. Karibzhanov’s motion to intervene contain unnecessary

attacks on each other and sensitive information concerning their daughter.

The Court does not condone this behavior and advises the parties to refrain

from including such extraneous and inflammatory information in future

submissions. However, in this instance it was Ms. Karibzhanova’s own

allegations against Mr. Karibzhanov that opened the door to the Court receiving

information regarding the character and conduct of both Mr. Karibzhanov and

Ms. Karibzhanova. Furthermore, the Court agrees with Mr. Karibzhanov that

he is not legally barred from introducing the relevant state court filings in this
Case 1:21-mc-00442-KPF Document 19 Filed 08/17/21 Page 2 of 2
